OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 2, 1953. In this proceeding to discipline respondent for professional misconduct, the petitioner moves to confirm the report of the special referee and respondent cross-moves to affirm in part and disaffirm in part said report.
The referee sustained the following charges of misconduct: neglecting a negligence action entrusted to him and permitting the Statute of Limitations to run on said action; committing acts which constituted a conflict of interest by his dual representation of both the husband and wife in a matrimonial action; and failing to cooperate with the Suf*354folk County Bar Association Grievance Committee and petitioner Grievance Committee in their respective investigations of complaints made against him. Three other charges of misconduct were not sustained by the special referee.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the special referee’s report is granted and respondent’s motion is denied to the extent that it seeks to disaffirm the report and is granted to extent that it seeks to confirm said report.
In determining an appropriate measure of discipline to be imposed, we are mindful of respondent’s previously unblemished record and the action taken by respondent to compensate his client for respondent’s neglect which resulted in the running of the Statute of Limitations. Accordingly, the respondent should be, and hereby is, censured for his professional misconduct.
Mollen, P. J., Lazer, Gibbons, Thompson and Eiber, JJ., concur.